NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3052
RosERT A_ BERMAN,
Petitioner,
V.
r)EPARTMENT oF THE lNTER1oR,
Respondent.
Petition for review of the Nierit Systems Protection Board in case no.
DC0752090294-l-1 .
ON MOT|ON
Before DYK, Circuit Judge.
0 R D E R
Robert A. Berman moves without opposition to stay the briefing schedule in this
petition pending the United States Court of Appea|s for the District of Co|umbia Circuit’s
disposition of United States v. Proiectg9n Gov’t Oversight, et a|., consolidated case nos.
08-5182, 08-5465, and 08-5466. The Department of the interior moves for leave to tile
a response to Berman’s motion to stay out of time.
Upon consideration thereof,
IT lS ORDERED THAT:
(1) Berman’s motion to stay is granted. Berman is directed to inform this court
within 21 days of the issuance of District of Co|umbia Circuit's decision in United States
v. Proiect on Gov’t Oversiqht.

(2) The Department‘s motion for leave to tile a response out of time is granted
JAN 2 7 g2g[Iil]
Date
cc: Robert A. Berman
Joshua E. Kur|and, Esq.
s20
2010-3052
FOR THE COURT
_glsl Jan Horba|v
Jan Horbaiy
CIerk
FlLED
u.s. com-'rr or APPEALs ron
11-irs ransom canons
JAN 2 7 2010
JAN HORBALY
Ci.ERK